Cassodat, C. J.
The plaintiff in error was tried for murder, upon an information charging that he did, August 19, 1890, “ wilfully, feloniously, and of his malice aforethought, *604kill and murder Jerry Cleveland.” The jury returned a verdict finding him guilty in the manner and form as charged in the information. Thereupon the plaintiff in error was sentenced by the court to imprisonment in the state prison during the term of his natural life.
That verdict did not authorize the court to pronounce judgment and sentence. Allen v. State, 85 Wis. 22; In re Eckart, 85 Wis. 681, and cases there cited. For the reasons given in those cases, the judgment of the circuit court is reversed, and the cause is remanded for a new trial. The warden of the state prison will surrender the plaintiff in error to the sheriff of Sawyer county, who will hold him in custody until he shall be discharged or his custody changed by due course of law.
By the Court.— Ordered accordingly.